Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed April 12, 2021 in response to the Office Action of January 12, 2021 is acknowledged and has been entered.  Claims 13-18 have been cancelled. Claims 20 and 21 have been amended. 
2.	Claims 1-12 and 19-23 are currently being examined.
Rejections Maintained
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-12 and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon of the proximity of PD-1 to its ligand, PD-Ligand, without significantly more. The claim(s) recite(s) analysis of the of the proximity of PD-1 to PD-Ligand by assigning a PD-1: PD-Ligand proximity score to a tumor sample by obtaining an image of a tumor sample immunohistochemically stained for PD-1 and PD-Ligand expression, defining and creating one or more regions of interest (ROI) for PD-1 and PD-Ligand staining that are spatially proximate, and calculating PD-1: PD-ligand proximity score. This judicial exception is not integrated into a practical application because performing the process on a tumor sample only links the natural phenomenon to particular technological environment or field of use and the analysis and calculation recited steps are mental steps, which are also not patent eligible. 
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The recent Eligibility Guidance (2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance and 2018 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019) address the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter. 
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). 
In Step 2A, determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). “Directed to” means the exception is recited in the claim, i.e., the claim sets forth or describes the exception. 
In Prong One of Step 2A it is determined if the claim recites a judicial exception. If the claim recites a judicial exception then Prong Two of Step 2A determines whether the claims recites additional elements that integrate the exception into a practical application.
If the answer to Prong Two of Step 2A is no, Step 2B is used to determine whether the claim as a whole amounts to significantly more than the exception by the recitation of additional elements.  
The present claims are directed to a process so Step 1 is satisfied.
For Prong One of Step 2A the claims recite a judicial exception.  In particular, the claims recite analysis of the of the proximity of PD-1 to PD-Ligand by assigning a PD-1: PD-Ligand proximity score to a tumor sample by obtaining an image of a tumor sample immunohistochemically stained for PD-1 and PD-Ligand expression, defining and creating one or more regions of interest (ROI) for PD-1 and PD-Ligand staining that are spatially proximate, and calculating PD-1: PD-ligand proximity score.  So the answer to Prong One of Step 2A is yes the claims do recite a judicial exception. 
For Prong Two of Step 2A the claims do not integrate the exception into a practical application. The judicial exception is not integrated into a practical application because performing the process on a tumor sample only links the natural phenomenon to particular Prong Two of Step 2A is no.
 
With respect to Step 2B MPEP 2106.05 (I) teaches that 

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.

An inventive concept "cannot be furnished by the unpatentable law of nature (or natural 
phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966

With respect to Step 2B MPEP 2106.05 (d) teaches that:

Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.

Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79-80, 101 USPQ2d 1969 (2012) (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 199 (1978) (the additional elements were "well known" and, thus, did not amount to a patentable application of the mathematical formula)). In Mayo, the claims at issue recited naturally occurring correlations (the relationships between the concentration in the blood of certain thiopurine metabolites and the likelihood that a drug dosage will be ineffective or induce harmful side effects) along with additional elements including telling a doctor to measure thiopurine metabolite levels in the blood using any known process. 566 U.S. at 77-79, 101 USPQ2d at 1967-68. The Court found this additional step of measuring metabolite levels to be well-understood, routine, conventional activity already engaged in by the scientific community because scientists "routinely measured metabolites as part of their investigations into the relationships between metabolite levels and efficacy and toxicity of thiopurine compounds." 566 U.S. at 79, 101 USPQ2d at 1968. Even when considered in combination with the other additional elements, the step of measuring metabolite levels did not amount to an inventive concept, and thus the claims in Mayo were not eligible. 566 U.S. at 79-80, 101 USPQ2d at 1968-69.

Additionally MPEP 2106.05 (d) II teaches that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt.
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 


With respect to the instant claims the claims perform the well-understood, routine, and conventional activity of immunohistochemistry for PD1: PD-Ligand expression. In particular, Brusa et al. (Haematologica June 2013 98:953-963, IDS) teach immunohistochemistry for PD1: PD-L1 expression and image analysis in chronic lymphocytic leukemia cells (CLL).  See Abstract, Design and Methods, PD-1+ T lymphocytes are in close contact with PD-L1 CLL cells in the PC-pp. 957-959 and Figures 4 and 5).  Brusa et al. teach using the ImageJ program for image analysis.  See Figure 5 legend.  The ImageJ program allows the user to analyze regions of interest (ROIs) for quantitative purposes. See Ferreira and Rasband (ImageJ User Guide IJ 1.46r Oct. 2nd, 2012), §§ 10-10.3, in particular.  Additionally, Youngnak-Piboonratanakit et al. (Immunology Letters 2004 94:215-222) teach immunohistochemistry for PD1: PD-L1 expression and image analysis in chronic inflammatory mucocutaneous disease. See Abstract, Materials and Methods, Table 1, Figures 1-3 and §§ 3.1-3.2. 
Thus, given the above, the instant claims do not "practically apply" the naturally occurring phenomena of PD-1: PD-Ligand proximity in a tumor, rather, the claims "simply inform" to one performing routine active method steps of the phenomena of PD-1: PD-Ligand proximity in a tumor and analysis of the PD-1 and PD-Ligand expression proximity with mental processes. The claims do not amount to significantly more than the natural phenomena and thus, as a whole, claims 1-12 and 19-23 do not recite something significantly different than a judicial exception(s) and are not patent eligible.

Response to Arguments
	3.	Applicant argues that Step 2B of the Alice/Mayo test for judicial exceptions requires evaluating additional claim elements to determine whether they amount to an inventive concept (see 2019 PEG Section III, 84 Fed. Reg. at p. 53). The analysis requires considering claim elements both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" (See MPEP § 2106.05(1)).
Applicant submits that the claimed process is not simply performed on tumor samples, but is performed on tumor samples immunohistochemically stained for PD-1 and PD-Ligand expression, and includes defining particular sub-regions within a region of interest (ROI), which provides a meaningful limitation that is significantly more than simply being directed to a natural phenomenon of the proximity of PD-1 to its ligand, PD-Ligand. Part (c) of the claimed method requires not only defining a general ROI, but also creating sub-regions of a particular size in which each of the sub-regions defines an area that is
•    large enough to include a spatially proximal pair of a stained PD-1 cell and a stained PD-Ligand cell and
•    small enough to exclude pairs of stained PD-1 and PD-Ligand cells that are not spatially proximal.
Defining the ROI and sub-regions allows a user to then perform step (d) of the claim, and calculate the percent of the sub-regions that are positive for both stained PD-1 cells and stained PD-Ligand cells to generate the PD-1: PD-ligand proximity score for the tumor sample.


Applicant argues that accordingly, under step 2B of the eligibility analysis, the claims as a whole amount to an inventive concept that is significantly more than the natural phenomena, and are therefore patent eligible. Applicant respectfully requests that the rejection be withdrawn.


 Although the prior art may not teach or suggest defining a general ROI and creating sub-regions of a particular size in which each of the sub-regions defines an area that is large enough to include a spatially proximal pair of a stained PD-1 cell and a stained PD-Ligand cell and  small enough to exclude pairs of stained PD-1 and PD-Ligand cells that are not spatially proximal which allows one of skill to calculate the percent of the sub-regions that are positive for both stained PD-1 cells and stained PD-Ligand cells to generate the PD-1: PD-ligand proximity score for the tumor sample, these steps are abstract mental steps that could be performed with a microscope alone or in combination with image analysis software that was known in the art.   Thus, the distinction from the prior art is the abstract, mental analysis of the natural phenomenon of PD1: PD-Ligand proximity. 
With respect to Step 2B MPEP 2106.05 (I) teaches that 
An inventive concept "cannot be furnished by the unpatentable law of nature (or natural 
phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966

Thus, given that inventive concept is furnished by the unpatentable abstract, mental analysis of the natural phenomenon of PD1: PD-Ligand proximity, Applicant’s arguments are not found persuasive.  Thus, the rejection is maintained for the reasons of record. 

Claim Objections
4.	Claim 20 is objected to because of the following informalities:  there should be the conjunction “and” between “wherein the tumor sample is from a human diagnosed with melanoma or non-small cell lung cancer (NSCLC)” and “the PD-Ligand is PD-L1”.  Appropriate correction is required.
Conclusion
5.	All other objections and rejections recited in the Office Action of January 12, 2021 are withdrawn in view of Applicant’s amendments.
6.	No claims allowed.
7.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

8. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Peter J Reddig/
Primary Examiner, Art Unit 1642